Citation Nr: 1237045	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  06-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for Wolff-Parkinson-White Syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which effectuated a reduction, previously proposed in May 2005, of the disability rating assigned for service- connected Wolff-Parkinson-White Syndrome.

In July 2010, the Board remanded the matter of entitlement to an increased rating for Wolff-Parkinson-White Syndrome, rated as 10 percent disabling prior to November 1, 2005 and 0 percent disabling thereafter, to include the propriety of a reduction to 0 percent effective November 1, 2005.

In a December 2011 rating decision, the Appeals Management Center (AMC) determined that the reduction in the rating for Wolff-Parkinson-White syndrome from 10 percent to 0 percent was clearly and unmistakably erroneous.  The AMC restored a 10 percent rating effective November 1, 2005.

As higher ratings for the disability are available, the appeal continues.  However, the Board has recharacterized the matter on appeal as reflected on the title page.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDING OF FACT

The Veteran's Wolff-Parkinson-White Syndrome has not been manifested by paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by EKG or Holter monitor.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for Wolff-Parkinson-White Syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice, including notice with respect to the disability-rating and effective date elements of his claim, in letters dated in March 2005 and March 2008.  

After issuance of these letters, and opportunity for the Veteran to respond, the December 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for Wolff-Parkinson-White Syndrome in a January 1999 rating decision, and awarded a noncompensable rating effective March 27, 1998.  In an April 2001 rating decision, the RO assigned a 10 percent rating effective July 22, 1999.  It was noted that he was on continuous medication for control of the symptoms.  The Veteran filed the instant claim for increase in February 2005.  While, as noted above, the RO initially reduced the Veteran's rating to 0 percent, effective November 1, 2005, the 10 percent rating was subsequently restored, as of the date of the reduction, in December 2011.

The Veteran's Wolff-Parkinson-White Syndrome is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7010 (supraventricular arrhythmias).  Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by EKG or Holter monitor.  A maximum 30 percent rather under this code is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more that four episodes per year documented by EKG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

The pertinent evidence of record includes VA outpatient treatment records reflecting treatment for his Wolff-Parkinson-White Syndrome.  In June 2004, it was noted that his dosage for metoprolol had recently been increased.  Treatment records dated in 2004 and 2005 indicate that a Holter monitor showed normal sinus rhythm with occasional premature atrial contraction and premature ventricular contraction.  A May 2005 report notes that the disability was stable on medication.

On VA examination in March 2005, the examiner noted a history Wolff-Parkinson-White Syndrome.  The Veteran underwent cardiac catheterization in 1993 and had an ablation procedure.  Following this procedure, the symptoms of tachycardia with heart rates up to 230 beats per minute were completely cleared.  With respect to current symptoms, the Veteran reported an occasional brief flutter lasting 2 to 15 seconds at a time, occurring once or twice a month.  He did not indicate other awareness of arrhythmia.  The examiner noted that a dobutamine echo was performed in June 2003.  There were no EKG changes during the stress period.  There were no regional wall motion abnormalities or any arrhythmia noted with stress.  

The Veteran denied any significant chest pain.  He described episodes of pain lasting from a few seconds to about and hour at any time, with no relation to activity and occurring in the left pectoral area up to the neck.  The Veteran was able to perform mild activity, including some light gardening, shopping, carrying groceries, and climbing stairs once or twice a day, all without symptoms.  The examiner indicated that the Veteran was on disability for a left foot injury.  The Veteran denied cough, sputum, dizziness, faintness, nausea, vomiting, or syncope.  On physical examination, pulse was 68 and respiration was 20.  An EKG showed normal sinus rhythm.  There were nondiagnostic inferior Q waves and minimal nonspecific T waves.  A diagnosis of Wolff-Parkinson-White syndrome, status post ablation surgery in 1993, was assigned.

On VA examination in May 2007, the examiner noted the presence of a number of other cardiac-related disabilities including essential hypertension, hypercholesterolemia and noncardiac chest pain with normal coronary artery by cardiac catheterization done in January 1993.  There was no prior history of myocardial infarction, congestive heart failure, valvular heart disease, cerebrovascular accident, or peripheral vascular disease.  The examiner also noted that the Veteran had a Holter monitor done in February 2002 which showed a normal sinus rhythm.  

The Veteran underwent EKG, which revealed and estimated left ventricular ejection fraction of at least 55 percent.  Also noted were moderate mitral valve regurgitation and moderate tricuspid regurgitation.

A June 2008 VA cardiology note reflects that the Veteran reported no significant complaints since the ablation surgery.  He was taking metoprolol, which the examiner noted seemed to help his symptomatology.  He was able to do most of the activities of daily living and felt no limitation of activities.  He denied paroxysmal nocturnal dyspnea, orthopnea, angina, and syncope.  EKG showed a normal sinus rhythm with heart rate of 60.  There were no other significant changes.  A continued diagnosis of Wolff-Parkinson-White Syndrome, status post ablation, was indicated.

On VA outpatient treatment in July 2009, the examiner noted that the Veteran's 1993 ablation was successful and he did not see any evidence of a delta wave.  He had a negative stress test with nuclear component.  He denied dyspnea at rest, dyspnea with activities of daily living, nausea, vomiting, diaphoresis, syncope, near syncope, weakness, asymmetrical weakness, visual or hearing changes, falls, confusion, palpitations, bruising, rash, swelling of extremities, swollen glands, paroxysmal nocturnal dyspnea, orthopnea, bleeding of any kind, hematochezia, or melena.  The examiner noted that the Veteran's Wolf-Parkinson-White Syndrome was being removed from the Veteran's active problems list as this was treated and cured in 1993.  Continued treatment records through December 2009 do not specifically discuss the disability.

A December 2009 VA EKG report reflects normal left ventricular systolic function, no regional wall motion abnormalities, severe concentric left ventricular hypertrophy, dilated left atrium, trace mitral valve regurgitation, and trace tricuspid valve regurgitation.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7010.  Although the record documents complaints of occasional flutter, the Veteran's tachycardia is noted to have resolved since the 1993 ablation procedure, and there is no objective evidence of paroxysmal tachycardia.  All the medical evidence of record indicates that EKGs and previous Holter monitors and stress tests conducted were negative for tachycardia.  The disability therefore does not most nearly approximate severe, frequent attacks of tachycardia and has not been manifest by four episodes per year documented by EKG or Holter monitor.  In fact, the record reflects that there is little current symptomatology associated with the Veteran's Wolff-Parkinson-White Syndrome and the VA treatment provider in 2009 indicated that it would be taken off the active problems list.  Records continue to show he is taking medication for control of the symptoms.  Therefore, a rating in excess of 10 percent is not warranted.  

The disability also is not shown to involve any other factors that warrant consideration of any other provisions of the rating schedule. While the record documents other cardiac symptoms such as hypertension, valve regurgitation, and decreased ejection fraction, the evidence does not establish that these manifestations are due to the service-connected Wolff-Parkinson-White Syndrome.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 10 percent for Wolff-Parkinson-White Syndrome must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for Wolff-Parkinson-White Syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


